NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1629-18T1

MARISOL RAJI,

     Plaintiff-Respondent,            APPROVED FOR PUBLICATION

                                            September 30, 2019
v.
                                          APPELLATE DIVISION
ALFONSO SAUCEDO and
YAMIRIS MUNOZ,

     Defendants-Appellants.
___________________________

           Argued September 17, 2019 – Decided September 30, 2019

           Before Judges Fisher, Accurso and Gilson.

           On appeal from the Superior Court of New Jersey, Law
           Division, Middlesex County, Docket No. DC-008329-
           18.

           John Robert Gorman argued the cause for appellants
           (Lutz Shafranski Gorman & Mahoney, PA, attorneys;
           John Robert Gorman, of counsel and on the briefs).

           Andrew Dietmar Ullrich argued the cause for
           respondent (The Ullrich Law Firm, LLC, attorneys;
           Andrew Dietmar Ullrich, of counsel and on the brief).

     The opinion of the court was delivered by

FISHER, P.J.A.D.
      In considering the nature of a "pay-and-go" consent judgment, which

resolved a summary dispossess action, and the judgment's impact on later-

asserted claims for damages, we hold that by entering into such a consent

judgment the parties entered into an accord and satisfaction and thereby finally

resolved all the known claims arising out of the tenancy. Consequently, we

affirm the trial court's rejection of the tenants' counterclaim in the landlord's

subsequent action for enforcement of the pay-and-go judgment because the

counterclaim was based on a claim then known to the tenants that they should

have raised during the negotiations that led to the pay-and-go judgment.

      The facts and circumstances that bring this matter before us are

uncomplicated. Following the death of her husband, plaintiff Marisol Raji

moved out of her Monroe Township home and, in June 2012, offered to sell it

to friends, defendants Alfonso Saucedo and Yamiris Munoz.           Apparently,

defendants were not in a position to immediately buy the property, so, to allow

them time to secure financing, plaintiff agreed to lease the premises to them.

And, because the parties intended an eventual transfer of ownership, their lease

agreement arguably called for defendants to bear all costs associated with

maintaining the property.




                                                                           A-1629-18T1
                                       2
      Five years later, the status remained unchanged.         Plaintiff texted

defendants in August 2017, lamenting the passage of time; she expressed it was

"never [her] intention to be anyone's landlord let alone [her] friends," and

questioned their failure to respond to her entreaties about closing on the

anticipated transaction by the end of 2017. Plaintiff received no satisfactory

response and, after paying November's rent of $2456, defendants failed to pay

the following month's rent, prompting plaintiff's filing of a summary dispossess

action in December 2017.

      The parties quickly resolved their differences. On January 17, 2018, they

consented to a pay-and-go judgment, which memorialized plaintiff's entitlement

to immediate possession and fixed the parties' financial obligations.       The

judgment declared that defendants would pay plaintiff $7368, and provided a

schedule of payments: the first payment of $4912 was due within two days,

following which defendants were required to make four weekly $614 payments,

the first of which was due by February 1 and the last of which was to be paid by

February 22. The judgment also declared that so long as defendants complied

with the payment schedule, they would be entitled to remain in the premises but,

under no circumstances, could defendants remain past March 31, 2018. The




                                                                        A-1629-18T1
                                       3
judgment authorized issuance of a warrant of removal upon defendants' default

of the judgment's terms.

       Defendants failed to make the initial payment and were eventually locked

out.1 Plaintiff commenced this action in June 2018 for enforcement of the

monetary aspects of the pay-and-go judgment. In response, defendants filed a

counterclaim, which alleged unjust enrichment and sought nearly $9000 for

having replaced a pool liner in November 2016 and other related pool costs.

       This second case was tried in October 2018. Defendant Saucedo testified

the parties agreed or understood that the pool charges would be credited against

the purchase price at closing or would constitute an offset against any rent due.

Plaintiff testified the lease agreement imposed on defendants an obligation to

replace the pool liner or to maintain the property and, in any event, plaintiff was

not unjustly enriched.

       At the trial's conclusion, the judge rendered an oral decision in which he

implicitly found plaintiff – but not defendant Saucedo – credible. The judge

determined that had defendants believed they were entitled to reimbursement for

the pool charges that claim should have been asserted as a set off against the

rent plaintiff claimed due during the summary dispossess action and at the time


1
    The home was damaged by fire after default but before the lockout.
                                                                           A-1629-18T1
                                        4
the pay-and-go judgment was negotiated. Because they didn't raise this issue,

the judge rejected defendants' counterclaim.

      In later denying defendants' motion for a new trial, the judge iterated his

view that the parties had reached an accord and satisfaction, which was

embodied in the pay-and-go judgment, and that all their rights and liabilities

concerning the tenancy were then fixed.2 He also again spoke about his findings,

reiterating he did not find defendant Saucedo credible and concluding "nothing

unjust happened here."

      Defendants appeal, arguing, first, that the judge applied the entire

controversy doctrine in rejecting their counterclaim and that this determination

was erroneous. They also argue that we should exercise original jurisdiction,

see R. 2:10-5, and enter judgment in their favor on the counterclaim. We reject

this second argument out of hand. Appellate courts do not lightly exercise

original jurisdiction, particularly in disputed circumstances like this, and

particularly when the trial judge has already found defendants failed to offer

credible evidence to support their counterclaim. See, e.g., Price v. Himeji, LLC,


2
   The judge amplified his findings at the trial's conclusion. He explained that
he did not find credible defendant Saucedo's claim that plaintiff bore
responsibility for the pool charges. He also found that if defendant Saucedo
"really believed" he was owed money for the pool, he would have brought it up
at the time the parties negotiated the pay-and-go judgment.
                                                                         A-1629-18T1
                                       5
214 N.J. 263, 294 (2013); Brunswick Bank & Tr. v. Heln Mgmt. LLC, 453 N.J.

Super. 324, 334 (App. Div. 2018).

      In turning to the first point, we reject defendants' premise that the judge

applied the entire controversy doctrine. To be sure, a summary dispossess action

does not permit either a landlord or tenant to plead a claim for damages. Hodges

v. Sasil Corp., 189 N.J. 210, 221 (2007). By confining itself to the landlord's

right to possession, and fixing of the amount of rent due to afford the tenant the

opportunity to avoid eviction by its payment, Green v. Morgan Properties, 215

N.J. 431, 449-50 (2013), the statutory summary dispossess device provides a

quick disposition of the landlord's claim for possession. See Hous. Auth. of

Morristown v. Little, 135 N.J. 274, 280 (1994) (recognizing that the statute's

purpose was to provide landlords with "an expedited procedure to regain

possession of leased premises, thereby avoiding the delays ordinarily associated

with common-law ejectment actions").

      But, when negotiating and consenting to a pay-and-go agreement, parties

inherently intend to resolve all differences arising out of the tenancy and enter

into what the law refers to as an accord and satisfaction: a mutual exchange of

interests that fully discharges all claims, replacing them with the judgment's

express terms. See, e.g., 29 Richard A. Long, Williston on Contracts 92 (4th ed.


                                                                          A-1629-18T1
                                        6
2003); see also Nevets C.M., Inc. v. Nissho Iwai Am. Corp., 726 F. Supp. 525,

536 (D.N.J. 1989), aff'd, 899 F.2d 1218 (3d Cir. 1990). The implied covenant

of good faith and fair dealing – which is imposed on all New Jersey contracts,

Sons of Thunder, Inc. v. Borden, Inc., 148 N.J. 396, 420 (1997) – obligated both

sides to present all their tenancy claims when negotiating and ultimately

agreeing on the terms of the pay-and-go judgment.3 Any future suits between

these parties and their interactions concerning the Monroe property could be

based only on the rights established by the pay-and-go judgment.4

      The judge, therefore, correctly determined that when plaintiff commenced

her second action, she was confined to a claim for relief based on defendants'

alleged breach of the pay-and-go judgment. Defendants were likewise entitled

only to damages based on plaintiff's alleged failure to perform any obligation

imposed on her by the pay-and-go judgment. So, even though the nature of the

summary dispossess action did not permit the filing of a counterclaim for

monetary relief, defendants were obligated – when negotiating in good faith the


3
  We suppose that parties could reserve other disputes for a later date, but to do
so they must specify any outstanding issues in their consent judgment instead of
later springing them on an unsuspecting adversary.
4
  We do not mean to suggest in so holding that a claim unknown at the time of
entry of the pay-and-go judgment would necessarily be barred. That issue is not
before us.
                                                                          A-1629-18T1
                                        7
pay-and-go judgment – to assert any claims they may have had against plaintiff

arising from the tenancy. Defendants' failure to assert the pool claim on that

earlier occasion barred their assertion of it once the pay-and-go judgment was

entered.

      In short, the judge's disposition of the counterclaim was not – as

defendants argue – based on the entire controversy doctrine. It was based on

the fact that the parties reached an accord and satisfaction and that their claims

in this second action could only be based on a breach of the pay-and-go judgment

that memorialized their agreement.

      Affirmed.




                                                                          A-1629-18T1
                                        8